Response to Arguments
Applicant’s arguments, see remark, filed11/21/20, with respect to the double patenting have been fully considered and are persuasive.  The double patenting rejection of claims 1-34 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to reasonably teach the combination features of the invention as claimed, including, inter alia, a method, program product, apparatus, and the system, e.g., a UE and a BS, which includes a technical feature that transmits data (to be transmitted) by the UE.  To accomplish the aforesaid transmission, the UE receives a first DCI format 0_0 with CRC that is scrambled by a user identifier and is in the UE specific search space, wherein the first DCI includes information for scheduling a communication of a first PUSCH (i.e., physical uplink shared channel).  After receiving the first DCI, the UE generates a first sequence based on a configurable parameter previously received, by initializing the first sequence with the configurable parameter. After that the UE uses the generated sequence to scramble the data on the first PUSCH, and transmits the scrambled data over.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/20/2021